Citation Nr: 1758277	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-06 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 24, 2001, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than September 24, 2001, for basic eligibility for 38 U.S.C.A. Chapter 35 Dependents' Educational Assistance benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1948 to August 1955, and was awarded the Combat Infantryman Badge and the Purple Heart for his service in the Korean Conflict. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision, of which the Veteran received notice on November 2006 of the Department of Veterans Affairs (VA), St Petersburg Florida, Regional Office (RO), which denied earlier effective dates for the grant of a TDIU and for the grant of basic eligibility for Dependents Educational Assistance benefits.  The Veteran disagreed with such decision and subsequently perfected the appeal.  

In October 2009, the Board remanded the claims to the AMC/RO for additional development, including obtaining all outstanding VA and private treatment records, including records from the Miami VA Medical Center (MC) dated prior to September 24, 2002.   That development was completed and the case was returned to the Board for appellate review.  

During the pendency of the remand, in a March 2011 rating decision, the RO granted an effective date of September 24, 2002 (the effective date of the grant of a TDIU), for the grant of basic eligibility for Dependents Educational Assistance benefits.

In May 2011, the Board once again remanded this matter for further development, to include obtaining VA treatment records.  The requested development was completed, and the RO, in October 2011, granted effective dates of September 24, 2001, for both the TDIU and the Chapter 35 benefits.  

The requested development has been completed and complies with the directives of the Board remand and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  In a June 1995 rating determination, the RO found the Veteran's duodenal ulcer to be 10 percent disabling, his scar from the gunshot wound to the head to be 10 percent disabling, and his right femoral artery pseudoaneurysm to be 60 percent disabling, with a combined overall disability percentage of 70 percent.  The Veteran was notified of this decision that same month and did not appeal.  Thus, the decision became final.   

2.  No further correspondence was received from the Veteran until September 24, 2002, when he filed a claim for a TDIU along with a request for increased ratings for each service-connected disability.

3.  VA treatment records obtained in conjunction with the Veteran's claim reveal that he was admitted to a hospital on September 24, 2001 with complaints of chronic chest pain and was diagnosed with coronary artery disease, status post-operative coronary artery bypass graft, which showed that his coronary artery disease, status post-operative coronary artery bypass graft, affected his ability to work.

4.  Based upon receipt of the VA treatment records, it was factually ascertainable that an increase in disability had occurred within one year from the date of receipt of the claim for a TDIU.  

5.  There is no evidence that the Veteran was rated 100 percent or in receipt of a TDIU prior to September 24, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 24, 2001, for TDIU have not been met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. § 3.1, 3.155, 3.400 (2017).

2.  The criteria for an effective date prior to September 24, 2001, for basic eligibility for Chapter 35 Dependents' Educational Assistance benefits, have not been met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R.§§ 3.31, 3.155, 3.157, 3.400 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date issues arise from the Veteran's disagreement with the initial effective dates assigned following the grant of TDIU and DEA benefits.  Therefore, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Veterans Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

Earlier Effective Dates

A TDIU claim qualifies as a claim for increased disability compensation.  The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Law and regulation also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2). 

A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.   

In making such determinations, the Board must consider all of the evidence, including that received prior to previous decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Basic eligibility for Chapter 35 benefits is established in one of several ways for children and spouses of a veteran.  Many of the methods of eligibility require that the Veteran in question have died or be listed as missing in action, captured in the line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign government.  38 U.S.C. § 3501(a)(1)(A) (West 2014); 38 C.F.R. § 21.3021(a) (2017).  In this case, the evidence of record shows that the Veteran is alive and is living freely.  Accordingly, those methods of Chapter 35 eligibility are not applicable.  The only method of eligibility which is available for a child or spouse of a Veteran who is both alive and living freely is for the Veteran to have a total disability permanent in nature resulting from service-connected disability.  38 C.F.R. §§ 21.3021(a)(1)(iii),(3)(i) (2017).  Accordingly, the only method of eligibility for Chapter 35 benefits which is relevant to the Veteran is through having service-connected disability which has been rated 100 percent or to have been granted a TDIU.

The Veteran maintains that earlier effective dates are warranted for the granting of the TDIU and for Chapter 35 benefits.  

A review of the record reveals that in a June 1995 rating determination, the RO found the Veteran's duodenal ulcer to be 10 percent disabling, his scar from the gunshot wound to the head to be 10 percent disabling, and his right femoral artery pseudoaneurysm to be 60 percent disabling.  The RO indicated that the Veteran's combined overall percentage was 70 percent disabling.  The Veteran was notified of this that same month and did not appeal.  Thus, the decision became final  

No further correspondence was received from the Veteran until September 24, 2002, when he filed a claim for a TDIU along with a request for increased ratings for each service-connected disability.  In an Application for Increased Compensation Based upon Individual Unemployability Form, received on September 30, 2002, the Veteran indicated that he had last been employed as a carpet salesman in 1990.  

In an October 2006 decision, the Board granted a TDIU.  In November 2006, the RO assigned an effective date of September 24, 2002, for the TDIU and an effective date of May 3, 2006, for the Chapter 35 benefits.  

Later that month, the Veteran filed a notice of disagreement with the assigned effective dates and thereafter perfected his appeal on these issues.  

In October 2009, the Board remanded this matter for further development, to include obtaining VA treatment records in close proximity to the Veteran's September 2002 requests.  

In May 2011, the Board once again remanded this matter noting that previously requested treatment records had not been obtained.  

Following receipt of the records, the RO, in October 2011, granted effective dates of September 24, 2001, for both the TDIU and the Chapter 35 benefits.  

The RO indicated that entitlement to an earlier effective date of September 24, 2001, for the grant of individual unemployability was warranted because the evidence of record showed that the Veteran's right femoral artery affected his ability to work and to do activities.  It observed that VA outpatient treatment reports from Miami showed that he was admitted into the hospital on September 24, 2001 with complaints of chronic chest pain.  He was diagnosed with coronary artery disease status, post-operative coronary artery bypass graft.  The RO further observed that VA outpatient treatment records from Miami dated September 24, 2001, showed that his coronary artery disease, status post-operative coronary artery bypass graft, affected his ability to work.  Therefore, entitlement to an earlier effective date for the grant of individual unemployability was warranted given the nature and seventy of the service-connected right femoral artery.  The RO also assigned September 24, 2001, as the effective date for the grant of eligibility to Dependents Educational Assistance under Chapter 35 because the evidence showed that the Veteran was eligible for these benefits the same date entitlement to individual unemployability was granted.

As noted by the RO, it was factually ascertainable that the criteria for a TDIU were met within the one-year period prior to the receipt of the September 24, 2002 claim.  Accordingly, it is factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities within a year prior to his TDIU claim.  Therefore, an effective date of September 24, 2001 for entitlement to a TDIU is warranted.  An earlier effective date is precluded by law.  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased disability rating (TDIU) require "that a Veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  When it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110 (b)(2); Gaston v. Shinseki, 605 F.3d at 984.  Thus, if it were found that the Veteran's unemployability due to his service-connected disabilities had begun more than one year following his request for a TDIU, it would be date of receipt of claim.  

The Veteran was granted basic eligibility for DEA benefits effective from September 24, 2001 based upon the grant of TDIU that was effective as of the same date.  As noted above, for the purposes of educational assistance under 38 U.S.C. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.§§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021. 

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.§ 5113. 

The Veteran was initially granted a total disability rating from September 24, 2001.  The RO has recognized that the disability was permanent as of the date of the total rating.  As a TDIU was not in effect prior to this date a grant of entitlement to DEA benefits pursuant to Chapter 35 prior to September 24, 2001, is not warranted.


ORDER

Entitlement to an effective date prior to September 24, 2001, for the assignment of a TDIU is denied.

Entitlement to an effective date prior to September 24, 2001, for basic eligibility for 38 U.S.C.A. Chapter 35 Dependents' Educational Assistance benefits is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


